Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 1 of 27

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,
S115 Cr 317 KMW)
- Vv. -

Dean Skelos and Adam Skelos,

Defendants.

 

 

LETTERS SUBMITTED ON BEHALF OF DEAN SKELOS

G. Robert Gage, Jr.

Gage Spencer & Fleming LLP
410 Park Avenue, Suite 810
New York, New York 10022
(212) 768-4900

Attorneys for Dean Skelos
Case 1:15-cr-00317-KMW Document 455-1

INDEX

Filed 10/12/18 Page 2 of 27

 

Author

 

Gail Skelos

 

Ann Marie Diaz

 

Robin Sackstein

 

Gil Bernadino

 

Welquis Lopez

 

Charles P. Silverstein

 

Anastasia Skelos Lester

 

Carla A. Silverstein

 

SO] SJ DI A) SIM IN |e
°

Penelope Skelos Michelis

 

—
S|"

Mark Turan

 

—
—

John A. Catsimatidis

 

Ni

John J. Conway, LI

 

—=
oS)

Eva and Ed Watson

 

>

Rev. Peter G. Young

 

 

 

 

 

 

 

 

 

 

15. | Donald R. DiBrita Sr.

16. | Nancy A. DiBrita

17. | Michael E. Arens

18. | Eleni, Nikolas, Christina Michelis
19. | Rev. Kenneth J. Doyle, Esq.

20. | Gene M. Bernstein

21. | Donna Gallo Langan

22. | Paul H. Durnan.

23. | Sherry L. Durnan

24. | Douglas Marcus, M.D.

 

 

NS)
nn

 

Constantine A. Haliasos, M.D.

 

 
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 3 of 27

September 29, 2018

Hon. Judge Kimba M. Wood

Daniel Patrick Moynihan US Courthouse
Courtroom 26A

500 Pearl St.

New York, NY 10007-13

Hon. Judge Kimba Wood:

Your Honor I would like to begin this letter by
explaining what has happened to my husband both
physically and mentally over the last few years. A once
proud honorable man with a distinguished career is now
broken mentally and physically. He is reclusive, severely
depressed and abusing alcohol and using medication daily
for depression and sleep. His hearing is abysmal even when
using hearing aids as was evident when he was testifying. At
one point he even had to ask you what a certain word was
and I hope you didn’t take that as disrespectful to you or the
jury. Dean can barely hear even with his hearing aids that
we have updated every few years.

I worked in the New York State Senate for over 25 years
starting in the office of Sen. Roy Goodman. I met Dean when
he got elected to the Senate; we dated five years and then
married in 1990. I can tell you from first hand knowledge he
was always considered one of “good guys” which is why he
ascended to becoming Majority Leader. I have seen it all in
Albany, enough to fill a book. I know the bad and I know
the good. There was never ever a whiff of Dean doing
anything considered unethical. He was loved and respected
by the Senators and the hundreds of staff he employed. We
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 4 of 27

still hear from so many Albany people who can’t believe
what has happened to Dean.

I respect a jury’s decision but I know from the bottom
of my heart that when Dean was looking to help his son (like
every parent does) there was absolutely no criminal intent.

Your Honor I can tell you first hand what Dean and the rest
of our family have lived thru during the past 3 years has
been horrifying, humiliating and life changing. I can also tell
you that I have seen a major change in Dean. Dean’s ©
response has been stoic and brave in the face of this
adversity we have had situations of physical threats,
financial ruin, a broken marriage (not ours), and most
importantly our beloved grandsons and their mother
literally not having a roof over their heads. Dean stood up
for them despite the objections from his son on a daily basis.
His priority has been protecting our boys and their mother
and easing the horrible transition they had to go thru alone.
So one adult, two young boys (aged 2 and 3 42), two cats and
one 90-pound dog were moved into our home.

A life-changing situation for us turned into a life
saving situation. It hasn’t been easy at our age to be honest,
but our main priority is to provide safety and stability for
Ann Marie and the boys.

To see the boys sitting on their Papou’s lap every
morning and every night and pulling him by the hand up to
bed each night to watch Peppa the Pig and fall asleep
together is something we will never forget. He would take
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 5 of 27

turns bringing them to Stew Leonard’s so they could learn to
push the buttons for the automated displays.

Dean put the boys on the bus and took them off each
day and cared for them like he did when his own son was
little. Dean picked up Ann Marie (literally from the floor)
and would talk to her for hour upon hour to help her find
strength and the courage to move forward. We paid for her
counseling and made sure the boys had every service
available to them because of their autism diagnosis. We
turned our basement into a classroom and that is where their
therapists would work with them. Dylan is doing much
better but our little Dean still does not have speech.

We have a long way to go with him but the exciting
news is treatments are being discovered at Duke University
using a child’s cord stem cell blood injected back into their
body. Dean has preliminary acceptance into this
experimental program. It is very very expensive for each
treatment. The cost is over $15,000 for each treatment. Dean
is determined to give his grandson the gift of speech.and
will spend whatever money we have to make this happen.
Please take this into consideration when deciding on a fine.
There is a trust set up for both boys in case they need
lifetime care so we could put the amount you decide into
that. Please, please think about this.

You said at the last sentencing you saw a large support
system for Ann Marie and our grandsons. There is no
support system for them now since we had to move them
out of state. |
Case 1:15-cr-00317-KMW ' Document 455-1 Filed 10/12/18 Page 6 of 27

Dean and I believed he would be found innocent and
we would move to be near them.

If you can find leniency in your heart for Dean please
allow him not be confined but let him do something positive
for the community. I know your leniency will not be wasted.
Dean will follow all your dictates handed to him with
respect. Please don’t take him away from these boys
He is their rock. We had to move them recently for their
safety but each day they are still saying they miss 6 Papou. It
is heartbreaking. : |

One error in judgment should not destroy my
husband’s life. Please give him a change to continue doing
the good work he has done his entire life with never ever a
blemish on his record until this situation. He has helped so
many people over his career. Wherever we go people come
up to him, people we don’t know, and wish him luck and
say they are praying for him. He had helped hundreds of
kids get into college, jobs, helped people get into hospice
when they are dying, helped people get their children into
rehab. I wish you cold talk to the hundreds of people who
life he affected.
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 7 of 27

So now our life, our grandchildren’s life, is in your
hands. I beg you to consider a creative punishment for my
husband. A type of punishment that will allow him to
continue to care for his precious boys. Not seeing their
Papou will be horrible punishment for Dean and Dylan.
Please look deep into your heart for empathy and kindness
for these boys. .

Sincerely,

Gail Margaret Skelos

Encls (Pictures)
te 7
, or

17-KMW Document 455-1
i on an ; i

 

 
 
  
   
    

ee a ee ree Pes ;
ad eee ae

 
    
  

Hid ie lie
A

WE

of TH wef

ray i Hf f i

  
  
   

 
  
  

Wien

th
at re
‘fl

ne vi i fit MF Hf oa

i en
i lds
ihe ? a

fi alee yt
Fis fi
+)

— 7
, + oF

teh Be BEE Os Be FE a ee ee

ae

» Wy

j
}
|

Nn

RD

 

 
 

 

 

 

 

 

 
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 11 of 27

Ann Marie Diaz

' September 30, 2018

The Honorable Kimba Wood
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

' Regarding: United States vs. Skelos

Dear Judge Wood:

| respectfully submit this character reference letter on behalf of Dean Skelos. | have had
the honor of knowing Dean for several years. Dean is a father figure to both myself,
and my boys, Dean and Dylan. The aftermath of the first trial was a challenge to
navigate on my own, coupled with the struggles of raising two boys with special needs
by myself, a divorce, and the sudden passing of my father, Arthur Diaz, all at the same.
time. It has been almost three years since | last wrote you, your honor, and it is my
hope that this letter helps shed some light on what has transpired since then.

In June 2016, the boys and | moved in with Dean and Gail Skelos. It was during these
two years that Dean, despite all of his legal woes, put the well-being of me and my
children first, and saved us. Taking in two boys, a large dog, two cats, and a single
mom that just lost everything is no small ask. When Dean took us in, he just shrugged
and said "we're family". But people say a lot of things. In the two years that we lived
there, Dean showed me what family means. It means that you always show up, that you
always follow through, and that is what Dean has done for my two boys. He has

become their much needed father figure, disciplinarian, advocate and friend. To the
boys, he is their Papou! To me, he is a dad.

Dean was present, engaged, and involved in every aspect of the boys’ daily world. He
became an integral part of their daily schedule from the moment they woke up, until the
moment they would cuddle for an episode of Peppa Pig before bed. For the first time,
my sons had a male role model they could count on for consistency.

My sons have very different personalities and, as Dean would always say, Dylan makes
you laugh and Dean makes you smile. This couldn't be more true, and in the last two
years the boys have made Dean laugh and smile daily. One of my favorite memories
of Dean and the boys would be their dance parties in the living room. Dean allowed the
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 12 of 27

boys to be kids. He never sat back and watched them grow, he actively participated in
their growth. Dean never cared if he looked silly when we played songs like “shake your
sillies out” and “the ants go marching one by one”.

Dean would often help create a fort in the living room for the boys, play hide and seek,
teach them life skills such as cooking and laundry. He never missed an opportunity to
take in their presence and appreciate his time with them. He had daily routines with the
boys that they all looked forward to. In the morning, it would be a race between the boys
to get to Dean first and play a game of candy crush before getting ready for school. In
the evening, Dean and Dylan would share a bowl of ice cream while Dean read to him.

One of Dean’s favorite pastimes with the boys is taking a special trip to Stew Leonards.
Here the boys got to have fun playing with all the singing farm animals and pick out
lobsters. My son Dean is fascinated by lobsters. Once home, Dean and the boys
would place the lobsters down so the boys could watch them crawl around. Sounds
simple enough; however, it takes a lot of patience, care and energy to manage my boys
in public due to language barriers, impulsive behaviors and safety concerns, and then to
continue to engage with them once home. The smiles on my boys faces when Dean
would say they were going to Stew Leonards was priceless. It's memories like these
that stand out to me because of how happy Dean made my boys, how much fun and
laughter we were able to have over a simple trip to Stew Leonards.

While that probably sounds very average and typical to most, there is nothing typical
about the world we live in. Both of my sons are diagnosed with Autism, with the elder
being non-verbal. Both boys struggle with verbal communication and rely on gestures,
therapies and communication devices for assisted communication. Our walls are
decorated with visual schedules and safety reminders. They follow strict schedules and
ABA lifestyle (applied behavior analysis) that needs to be followed by all members of
the household to keep the boys on task.

There is no cure for autism; the only hope for my boys to become the best versions of
themselves is through extensive therapies and treatments. My hope is for them to be
able to be academic, graduate from school and be able to manage their own lives
independently. However, without Dean’s financial support for services and therapies,
that will only be a hope. One of the biggest struggles | face being a single mom of two
boys with autism is keeping up with the cost of these interventions. Dean and Gail have
been instrumental in providing the boys with opportunities to access a multitude of
therapies. From home services where we have been able to work with ABA therapists
and BCBAs (Board Certified Behavior Analysts) to manage behaviors, to outside
therapies such as access to therapeutic horseback riding (Horseability), sensory gyms
memberships, art therapy and music therapy programs, Dean and Gail have helped to
provide and participated in these services with us as a family. The progress monitoring
data collection from our Behavioral team show us that the boys are benefiting and
growing - at their own rate - because of these services and consistency at home. It is a
reminder that with a lot of hard work, we celebrate what seem to be many small
victories to the outside world. But to us, their magnitude cannot be measured.
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 13 of 27

The most important intervention for my son Dean will be his participation in the Duke
Stem Cell Compassionate Care Program. This program is highly competitive with a
wait-list years long. Duke has been the leader in Autism Research. The program is
sponsored by the Marcus Foundation and use autologous and allogeneic cord blood for
improving outcomes of individuals with Autism. Since the first clinical trial, there have
been tremendous results that have led to additional rounds of the program being
scheduled. Parents and doctors report that participants in this clinical program exhibit
reduced behavioral issues, as well as increased verbal skills and social
capacity/awareness. My son Dean is currently in medical review with Duke after two
years of advocating to have him evaluated as he appears to be a perfect candidate on
paper. We pray for good news of official acceptance. However, should he be denied for
any reason, our next step would be to pursue the same program at the Stem Cell
Institute Panama, which is more than double the price. When you have a child who can't
communicate with anyone other than his immediate family, you want to do everything
possible to just help him talk. This program is changing the lives for people with Autism.
However, with a starting cost of $15,000, which does not include travel, follow up
appointments, post therapy supports, this is not something | can afford on my own.

Without the emotional and financial support of Dean and Gail Skelos, my boys and |
would be nowhere. Even now, as we have relocated to Florida this past May to avoid
the publicity of the current trial, we have seen a tremendous setback for both boys
behaviorally and emotionally due to the schedule change, loss of routine, gap in
services and daily relationships. School has just begun and we are resuming private
services for after school and weekends to help create a new norm for the boys that
helps them work toward their IEP and communication goals. Respectfully, without Dean
and Gail's financial support none of these things would be possible. We facetime with
Dean and Gail daily; however, the boys are struggling with not being able to have that in
person relationship that has meant so much in their development.

| cannot even begin to think about how long term incarceration of Dean will impact the
boys. Dean means everything to the boys and to me, he is the glue that keeps us
together. It is because of this that | beg for leniency in Dean’s sentencing.

Best,

Ann Marie Diaz
- troubled son. We watched, as extended family would gather regularly

‘community and is instrumen

* figure in-their lives. Please show leniency and c
_others in the community,

Robin Sackstein Lack ong

Casé 1:15-cr-00317-KMW Document 455-1'' Filed 10/12/18 Page 14 of 27

AuguslZ7, 2018

The Hon Kimba M. Wood
United States District Judge
Daniel Patrick Moynihari
United States Court House
500 Pearl Street

New York, NY, 10065

Re: Dean Skelos
Honorable Kimba Wood,

Please consider this letter when sentencing our neighbor and friend, Dean Skelos. For the past
twenty years my husband Mark and | have resided at 24 Roxen Road, Rockville Centre, New
York, living across the street from Dean and Gail Skelos. Over these years we developed a
friendship with them, and have had a birds eye view to the life Dean has led as proud public
servant, devoted husband, father, and grandfather. He has always been a foving family man,

kind and patient as well as a giving neighbor.

Throughout the years we have watched as he lived his life modestly with humility and has always
tried to lead by example. We watched, as he would leave his family to attend to his duties as our
State Senator with selfless devotion to the community, that resulted in so many beneficial
programs and improvements to our community. We watched as he built a solid career and name

for himself. We watched as he tried endlessly to provide a stable home for his adoptive and
for family dinners and

celebrations. Then we watched as it all began to slip away. _

We watched as Dean and Gail opened their home to their daughter-in-law, Anne Marie, along
with her two autistic children, their grandsons, to ensure that they had a safe home and stable
environment to develop in. We watched as Dean would read to them, play with them and teach
them to be good men, a role their natural father could not provide. We watched, as the police
would sometimes be called because of the erratic behavior of his son. We watched as the
moving van pulled up, to move Ann Marie, and his grandsons to another State so that they could
be physically safe and have a fresh start. . Although this hurt him deeply, he did it stoically, ina
strong supportive manner, both emotionally and financially. We watched as his name was taken
down from the sports complex he worked so hard to get for our community. We watched as he

lost all that was important to him.

We saw first hand the emotional and physical toll this all has taken on Dean and Gail, and have
been there to console and comfort them in times of crises. With the Court now considering
Dean's sentence, we request that your Honour consider the totality of his achievements,
contributions to the community, and his role as husband and grandfather. We believe that one
lapse in judgment, which has caused him to be stripped of everything important to ‘him, including
his good name, is punishment enough. We also, believe that he has more to offer to our
tal in the raising of his grandsons. Lastly, a long prison sentence will
ons as Dean has been the constant stable male
ompassion and allow Dean to continue helping .
‘and not waste the wonderful-attributes, education and persona! skills of
in-an otherwise impeccable life should not define him.

be detrimental to the development of his grands

this kind talented man. One mistake

 

 

   
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 15 of 27

August 9, 2018

Honorable Kimba M. Wood
United States District Judge
Room 18 B

Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, Y 10007-1312

Dear Honorable Judge Wood:

My name is Gil Bernardino. I am the Founder and the Executive Director of Circulo de la
Hispanidad, a nonprofit 501 (c) (3) organization established in Long Beach, New York, in 1980.
Lam also the Founder of Evergreen Charter School in Hempstead, New York, a free public
school authorized by the New York State Education Department and the Board of Regents in
2009.

I have known Dean Skelos for more than thirty years and throughout his career as a New York
State Senator. I have tremendous respect and admiration for Dean as a person and for his
contributions to my community.

I have known him in his role as a senator, helping the community including my community. I
have also known him as a person who has dealt with many personal challenges with his son and
grandchildren and have watched him open his heart and his home to his daughter in law and his
grandchildren.

As a parent myself, I am aware of the joys and challenges of parenting. I am also aware that we
are distinct from the choices our children and our grandchildren make. As a father, grandfather
and as the founder of a community based organization and school I have witnessed many
parents, like Dean, who have continued to support children while they “self-destruct”. I know it
can be painful to watch children make destructive choices that can have severe and lasting
consequences for all.

Dean has supported his son over the years through many difficult moments. He has continued to
support him even though his son had made many destructive choices affecting his life and that of
his children and those around him. I know Dean is a compassionate and caring person and have
also watched as Dean and his wife took in his daughter in law and cared for her and his two
grandchildren during moments of conflict with Adam, Dean’s son. This temporary stay became
permanent for several years.

Let me tell you a little about myself and how Senator Skelos has helped my community and
stood up for Hispanics when Hispanics didn’t count. Thanks to his support, tens of thousands of
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 16 of 27

Hispanics have been able to receive needed services to help their families and themselves and
lead a better life.

I have lived in the United States since 1974. I am an immigrant teacher from Spain. When I first
came to Long Island, I witnessed firsthand the tremendous discrimination immigrants faced. I
personally experienced many, many challenges. After overcoming huge obstacles, I decided
that, instead of teaching, I could be most helpful to my community by establishing a nonprofit
organization to help other immigrants like me. I left the safety of a teaching position in New
York City and founded Circulo de la Hispanidad.

Circulo started with a focus on youth, helping Hispanics to complete their education and learn
English. Over the past thirty years, the organization has grown from one program to now over
twenty different programs concentrating on five central areas: Youth Services, HIV/AIDS,
Domestic Violence, Housing and Education Services. We serve over 5,000 individuals a year
out of three office locations including two in Hempstead and one in Long Beach. While the
organization was established to serve Spanish speaking immigrants, we serve everyone;
approximately 65 % of our clients are Hispanics, 15% Caucasian and 15% are African American.
The other 5% are individuals of different races and ethnicities.

Back in the 1990’s Hispanics received little respect and were not given a voice. It was then
that Dean Skelos took a risk and made a decision to help my community, a result that
impacted thousands of individuals’ lives for the better that will continue to resonate and
affect individuals for many years and generations to come. Thanks to his efforts, our
organization received seed funding which we used to purchase land in Hempstead. We
eventually secured a bond deal that helped us build out a 35,000 square foot facility located in
the Village of Hempstead, one of Nassau County’s most impoverished and neediest -
communities. We are very proud of the facility. It is New York State’s first green building to
have achieved Gold Status by the U.S. Green Building Council for its LEED (leadership in
energy and environmental) design. We built it to be a model for other nonprofits to show them
that you can build green.

This facility would not have been possible if Dean Skelos had not taken the high political
risk some decades earlier to support Hispanic causes and to listen to the voice of Hispanics,
No elected official that I know of, and I have known many, has done a similar act with nothing to
win and lots to lose politically. At that time, there were a small number of Hispanic voters in his
district, and they had little influence. He took a risk and did the right thing by responding to
emerging needs. Dean Skelos has not only my respect and admiration but also of my
community.

The center has educational classrooms, a large multipurpose room and a commercial kitchen for
programming and activities. In addition to community services offered by Circulo de la
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 17 of 27

Hispanidad, the Center also serves as a home to Evergreen Charter School, a free public school,

giving hope to over 500 students in kindergarten through eighth grade. The school has operated
since 2009 and now has a waiting list of over 500 children. The children continue to outperform
those in the Hempstead School District each year.

Dean Skelos also supported our Domestic Violence Program, a much needed service in the
community. With his support, we obtained the seed funding to start a yearly “Walk to End the
Silence on Domestic Violence,” on the Long Beach boardwalk. We started this five years ago
and have continued to hold the walk each October. The day of the walk we post large
informational cardboard plaques, in English and Spanish, which feature information about
domestic violence including statistics. The plaques also have artwork from children and from
victims of domestic violence. They are left up throughout the day for individuals in the
community to see so that awareness can be raised about domestic violence. We are grateful to
Dean Skelos for helping to support this important cause as well.

Dean Skelos’s level of compassion with those in need and his high commitment to support
the right causes in his community without political gain is to be commended.

I am forever grateful for all that Dean Skelos has done for the community at large, especially the
Hispanic community. I will never forget the act of courage that he made to support our
community when no one would give us their ear. He did it because it was the right thing to
do.

Dean Skelos’s legacy will help tens of thousands of Hispanics and non-Hispanics for many
generations to come.

Honorable Judge Wood, I hope my letter conveys the respect I have for Dean and for what
he has done for his community. I also want you to know that I had admired him through
the many challenges he has faced with his family and how he has carried himself as a
father, grandfather and family man. Dean is compassionate and has a heart.

Please take this into consideration as you make your decision.
Thank you for your attention.

Sincerely,

Gil Bernardino

Founder and Executive Director
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 18 of 27

September 28th, 2018

Honorable Kimba M. Wood
United States District Judge
Room 18 B

Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, 10007-1312

Dear Honorable Judge Wood:

My name is Welquis Lopez and | am a former member of the Board of Trustees of
both Molloy College and South Nassau Communities Hospital. | have known
former Senator Skelos for over 40 years. Our friendship is one that | hold dear to.
my heart. He has been there to support me in good times and bad, always with
an encouraging word and endless support.

In, 1966, at the age of 12, | came to this country from Cuba with my brother,
who was 14, | was in a new place, didn’t speak the language, eat the food and
had no parents for protection. We were in a new place with nothing but the
clothes on our backs. | was fortunate enough to go to school but | had to work as
well. | worked on a tomato farm picking tomatoes for 50 cents a bucket. | knew |
needed to work to get what | wanted. | got my self through college and worked
many jobs at once. The universe works in mysterious ways and gives you hope
even when you think you have lost it.

| believe that the universe sent me Dean. Dean supported my family when we
faced real difficulties. When my wife and I were “ready” to buy a home for our
3 children to grow up in, we ran into some major bumps in the road. We thought
that after the down payment was sent and we signed the contract, everything
was fine. However, the taxes were not considered and | did not have the funds
to pay them. | was 36, and scared | would let my whole family down. | worried
that | would lose the house and the down payment. I was in a panic. Senator
Skelos at the time was a mentor to me and | explained to him my situation
asking for advice. To my surprise, he lent me the needed funds for the taxes. |
cried, he allowed me to take several months to pay him. back without any
interest. This is just one example of Senator Skelos’ values of compassion
without asking for anything. He did this as a friend to help me and my family.
With his help | was able to provide my children with a safer home-then the one |
grew up in, a better education and all around better quality of life than | ever
had as a child. Senator Skelos has always been there to help people. This is the
kind of person that he is. Senator Skelos is a great human being with a gigantic
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 19 of 27

heart, placing people first. | have an enormous amount of respect and
admiration for this man.

With that being said, | have experienced first hand his empathy and compassion
to help out the community, specifically my community (hispanic community). In
2010, former Senator Skelos teamed up with the Hispanic Federation and Molloy
College to form the Unidad Latina Conference (ULC). Senator Skelos was the
driving force behind this conference . He met with important hispanic leaders
and asked them to participate in this conference. This was the first time that
the NY Senate sponsored a Hispanic Conference. We brought in —— Hispanics
into one room to discuss hard topics, to network, to make ourselves familiar to
one another for support etc. The Unidad Latina Conference was comprised of
Hispanics who worked for some of the top Fortune 500 Companies as well as
small local hispanic owned businesses, government officials and organizations.
He recognized their efforts in the community. The ULC also raised funds for 15
scholarships for students. | was given the responsibility to work with all parties
involved in the conference and bring in the Hispanics who work in these Fortune
500 companies and businesses. Keynote speakers touched based on real topics
that affect the community like employment, immigration, teen suicide and
housing. The speeches were raw and emotional. It was a great way to truly hear
and understand the real issues and struggles facing the Hispanic Community.
This Conference was such a success, it was done for the next 5 years. Senator
Skelos really showed his compassion and support for our growing community.
With in 5 years, $400,000 was raised for scholarships. Every year the conference
continue to be a platform to bring real issues to the table, giving activist,
mentors and businesses a chance to be transparent and speak about their
mission for change with in the community.

| respectfully ask you to consider Senator Skelos’ compassion and generosity to
his fellow human beings and neighbors. His commitment to support the
community with out political gain must be commended. He has touched many
hearts and helped to change many peoples lives not just mine. He has faced
many challenges with his family, as a father, grandfather and a family friend. He
is an outstanding human and to me words can’t even begin to describe how truly
amazing he is. Your honor, please take this into consideration as you make your
final decision.

Thank you for your attention.
Respectfully,

Welquis Lopez

Board of Trustees

Molloy College
Rockville Centre, New York
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 20 of 27

October 2"4, 2018

Hon. Kimba M. Wood
United States District Judge
Rm. 18B

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

The Honorable Kimba M. Wood:

I am writing this letter in support of my uncle, Dean Skelos. Dean has been a central
father figure ever since I was 6 years old. Growing up Dean never missed a birthday dinner,
baseball, basketball and football game of mine. Even though he was in Albany and should of
been having dinner with the members of the Senate. He has always given me positive guidance
and inspiration in furthering my life goals.

In fact if it wasn’t for the support from Dean over the years, I wouldn’t be the man that I
am today. On January 16, 1991, when I was six years old, my father died from lung cancer.
This is a day that I will never forget. Dean was with me. A year before that on December of
1989 my mom and Aunt Gail’s mother, Marcia Bernhardt, was misdiagnosed and died on the
operating table, the result from a massive heart attack. Dean was with me. Then in June of 2006
two days after Father’s Day, I lost another family member to lung cancer, my uncle Ron Segal,
married to my dad’s sister. Dean was with me. Your honor to be honest with you... my family
has never had it easy. The reason for telling my past family history is because there is one man
and one man ONLY who stepped into the role of a father figure to me and was there for my aunt
and mom during these tragic times, it was-Dean.

Currently I’ve been with the State Senate for the past 15 years. In June of 2003, I
graduated from Christian Brothers Military Academy with a rank of Cadet Second Lieutenant,
Dean was there. In May of 2007, I graduated from Siena College, with a Major in Political
Science and Minor in Economics, again Dean was there. During this time period I interned in
the New York State Senate from 2003-2007 under former Senator Owen H. Johnson assisting in
constituent relations, legal research and helping to draft legislation in the areas of vicarious
liability and no fault insurance. In that time I’ve learned a lot about the way the state functions.
In 2008 I furthered my career in the State Senate moving to Majority Central Staff, working and
interacting with all thirty-two Senators helping to create targeted constituent mailing and
budgeting mailing allotments. In 2010 I further advanced my Senate career moving to the Office
of Majority Policy Development where I would be responsible for indentifying Statewide issues
requiring policy development and legislative consideration. I am currently the Director of
Research and Program wearing many different hats focusing on different issues. With guidance
ftom Dean and support I graduated from the College of St. Rose with a dual Masters in Political
Science and History in 2014. I also own a landscaping business which I’ve run since 20 years of
age and recently formed a partnership with two older gentleman that share a passion with me for
reviving and maintaining commercial property. The motto of our company is “Preservation over
Profit”. Many of the items we purchase for buildings come from a local architectural salvage
non-for-profit organization “Historic Albany Foundation”, This ensures that the original
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 21 of 27

character of the building is preserved. I am also a board member of HAF. The Historic Albany
Foundation preserves and protects buildings that have architectural, historic or civil value, by
providing technical assistance, education, and advocacy.

Judge Wood, in addition I’ve interacted with many State Senators and I can tell you from
personal experience that Dean is different. He ALWAYS introduced himself to my friends and
his constituents as just Dean. To me that’s a trait of a humble man.

Dean has not had it easy being a single parent. I refer to him as a single parent because
Adam’s mother was never really there for my cousin Adam, leaving Dean to play the dual role of
mother and father. Adam’s psychological issues are’a whole other topic to discuss. From the
fact that he was adopted and sexually abused by Adam’s step-father. Adam can best be
described as damaged.

The point being is that throughout Adam’s. life, Dean has always cared and loved for his
son. This entailed Dean trying his hardest to keep Adam on the straight and narrow line. After
all that was the oath that Dean took when he adopted Adam, providing his son with a loving and
nurturing home. There were many times where Dean could have said to Adam “you’re on your
own kid, I tried my best” and parted ways with his son. But if for one second and one second
alone Dean said that, he would be going against his word to always do his best not to abandon
his son.

Keeping Adam in a positive direction in life has always been a constant struggle for my
Uncle Dean and Aunt Gail as his step-mother. Every time something good happened to Dean
whether it was becoming Majority Leader or winning a Senate seat, Adam would do something
foolish as if he liked drawing negative attention upon himself and hurting his father. I can share
with you numerous accounts of the years at family gatherings over the years where Adam has
ruined our holiday such as getting into a fight with his girlfriend then dragging the family into it.
In fact I just heard a story the other day from one of my Uncle’s former staffers. that when Adam
was a six years old visiting his dad in Albany. Adam grabbed a pair of scissors from the
secretary and preceded to cut himself then write on the wall with his blood while yelling back at
the secretary while she tried to grab the scissors. Does this sound like the Adam we heard on the
phone calls in your court room? The same boy that is now a man talking back to his father ina
disrespectful way. I’m sharing this story your honor because I believe its highly pertinent to
what this: whole trial came down to and why the prosecution even occurred.

It’s truly a story of a father trying to maintain his son. | say to myself often that if 1 was
my uncle I would have told Adam years ago “enough is enough, goodbye.” But I’m not a father,
I hope to be one someday and instill my son with the values that Dean has ingrained in me. In
reality I don’t know if it would be that easy to abandon my son. So I can understand why time
after time Dean forgave Adam for his misdeeds hoping each time that it would be the last time
Adam diverted to a negative direction.

If you had a son Judge Wood, would you abandon him? In conclusion while writing this
letter to you I recently found out that my mom Carla after ten years of dedicated service was just
fired from her job at Park Strategies, LLC. Your honor J am asking you to consider everything
that I have shared with you in this letter and put it in perspective. My uncle Dean is a GOOD
MANI He is a man of outstanding character, the total opposite of what the media has painted
him with their inflammatory brush strokes.

Moreover your Honor I’ve already faced the death of my father and my uncle Ron. If my
uncle Dean was incarcerated it would certainly be the equivalent of his death, taken away from
his family by the higher powers that be. No longer getting to see the faces of those that he so
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 22 of 27

truly loved. This death of a family member is not a pleasant experience as I’m sure you know.
I’m not sure that I would be able to handle seeing the face of my mom and Aunt Gail weeping in
anguish seeing a man confined to a jail cell who did such much good for his community and
family.
Surely there must be other alternatives to the former. We are not dealing with a
murderer, rapist, nor a violent drug dealer. My uncle does not pose a threat whatsoever to the
public. I beg you Judge Wood to please consider a probation program combined with
community service for my uncle. Sitting locked away in a prison cell is a burdening cost to the
public which does no good at all for the community. There are many more benefits for the
general public if he was placed on probation and served community service. After all he has
dedicated his whole career to serving the public.

Your Truly,

DO haale !A aD

Charles P. SilverStein
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 23 of 27

    

August 14,2018

The Hon. Kimba M. Wood

United States District Judge

Daniel Patrick Moynihan U.S. Court House
500 Pearl Street

New York, NY. 10065

Dear Judge Wood:

I attended the recent trial of my brother Dean Skelos nearly every day. I was extremely
shocked and saddened to hear the jury verdict of guilty. Throughout the trial, I listened to the
testimony of the government’s cooperating witnesses who, even under their non-prosecution
agreements, testified that they never felt threatened by Dean. I was hoping that the jury would
hear those words as I did. Apparently, they did not and became swept up in the prosecution’s
intent on sending another politician to jail.

The jury verdict saddens our entire family, Dean’s friends and the constituents he served
so well and honorably for more than 30 years. Dean accomplished much good for others during
his career because he truly cared for his constituents and other people throughout the state who
came to him for help in his time of need. I am sure that you will hear from many of them as you
did after the first verdict. Please consider those good deeds in mitigation of his sentence.

Since the start of the prosecution, Dean’s former daughter in law, Ann, and her two
autistic children suffered dislocation and extreme emotional upset. When they had no place to
go, Dean and his wife Gail took them into their home with open arms and supported them
financially and emotionally. Now those little boys face the prospect of losing an important
positive male figure in their lives. Please take that into consideration.

Dean’s family remains steadfast and strong in our support for him and Gail but we are
hurting nonetheless. We love him and care for him with every fibre of our beings. We
respectfully ask that you do not send him to jail but that you sentence him to community service
where he can put his years of positive experience to good use. Dean has suffered enough by the
loss of his dignity, his position as a state senator and leader, his license to practice law and his
right to vote — a right he encouraged all to exercise. My brother has become a shell of himself
and is mired in depression. Isn’t that enough? We don’t want to see him die in jail.

Thank you for considering my thoughts.
. ‘ Respectfully, |
Aicetfen puter Leek

Anastasia Skelos Lester
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 24 of 27

Carla A Silverstein

July 30, 2018

The Honorable Kimha M. Wood
United States District Judge
Daniel Patrick Moynihan

United States Court House

500 Pearl Street

New York, NY. 10066

Your Honor:

I am writing in support of my brother in law, Dean G. Skelos whose career ended with
one bad error in judgement. Iam sure you are aware, this would not have been an error
if he was any other American citizen. His error was asking someone he thought was a
friend if they had any work for his son Adam. Dean was never to benefit fmaneially or by
any other means. or was capable, as was explained to the jury, of changing any vote in
the Legislature.. His life and good narne has been desiroyed.. Since 2015 when he was
initially indicted, he has become basically a recluse who ts embarrassed to be seen in
public. This has been a self imposed jail sentence..

Dean had a 30 year stellar career in New York State by serving his constituents n Nassau
County, He was always there for these in need which is why he was so well respected and
beloved by all of those he served. He is still supported by his constituents.

Since my husband passed away when my son Charlie was 5 years old, Dean has been my
main support as well as my sons. Even though we live in different areas of the state, Dean
never missed a basebali game or basketball game. He was there for every important in
my sons life as well as my own. Chartlie will b getting married next year and it so very
important that Dean be there. It will be heartbreaking if he is unable to attend.

For the past seven years, Dean has been the main support of his son ex-wife and their 2
little boys who are both special needs after being diagnosed with Autism. Dean and my
sister Gail have had Ann Marie Skelas living with them since Ann Marie last her home
because of her ex husbands problems. Dean has been the main lather figure to the linle
boys as well as being their main financial support. Dean is the one who put them on the
school bus every morning and was there to help them when they got off the bus.
Recently Dean and Gail had to move Ann Marie out of state for her safety as well as the

boys. These boys are lost with out their grandfather and will suffer greatly. Please, asa
mother yourself, reconsider any incarceration,
 

service wher
mean helping | those i in his community.

. Please take my -comments into conside

seit - VO ee Se te

  

Gama Se oman Pertenece ea ee 250127

if you want to sentence Dean to anything please consider 5 some “type of. community -
¢ he can continue to do the: work, that he previously was s doing By that, L

    
 

 

 

3d) [a

- Carla A. hou — -

 

 

 

 

 
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 26 of 27

Honorable Kimba Wood

U.S. District Judge

Daniel Patrick Moynihan U.S. Court House
500 Pearl Street

New York, NY 10065

October 1, 2018
Dear Judge Wood,

I am Dean Skelos’ youngest sister and was very upset at the outcome of the retrial
listening to the guilty verdict as one can only imagine. But now it is time to move on
to the sentencing. I respectfully ask that you consider my observations and
perspective.

These events have destroyed Dean’s reputation. All that he has worked for his
entire life has been wiped out. But more importantly to Dean, he knows that our
family’s good name has been destroyed and from that Dean has suffered greatly -
both mentally and emotionally. Dean was the oldest brother and uncle that we all
looked up to. Dean and I are almost 14 years apart so J have always admired him
and I still do. He was the brother I looked to for guidance, but I see a different
person than I have known my entire life. Now he is merely a hollow shell of a
person. He no longer wants to leave his home, he prefers to be surrounded only by
his family and his small close circle of friends. Even then, he mostly stares into
space fixated on spending his last years in jail, instead of enjoying life with his
devoted wife, his family and most of all, his precious grandsons that he, like any
grandparent, adores and wants to watch grow up. Now, he is terribly depressed
because he has nothing to look forward to.

It breaks my heart that my oldest brother, who now is the patriarch of our family
since our dad passed away a year ago, cannot look forward to future milestones and
events that will happen in our family, such as weddings, graduations, births and
family trips. Please remember how Dean and Gail took in their former daughter-in-
law and their two special needs grandsons when they had no place to go.

Your honor, I know that punishment is part of the sentencing process, but I want
you to understand that Dean has been punished already and has suffered greatly
these past three years. ] am respectfully asking you to consider how Dean has

. already been punished and that you show mercy towards my brother. Only you
have that power.

Please understand that Dean is innately a good and kind man, who always helped
others. There was not a person who came to him for assistance who Dean did not
try to help in some way. Now, it is within your power to help Dean in some way and
I am asking that you show the kind of understanding for his troubles that he showed
for the troubles of others. Putting him in jail will do nothing to advance the cause of
Case 1:15-cr-00317-KMW Document 455-1 Filed 10/12/18 Page 27 of 27

society other than simply be a means of meting out retribution. Because Dean is
already destroyed, retribution has been accomplished. Community service is more
appropriate and Dean would be able to continue to further help those in need, like
he did for so many years.

Please take this letter and all the other letters sent on Dean’s behalf into
consideration when you are sentencing my 70 year old brother.

Thank you for your consideration in reading this letter.
Very truly yours,

ucbpe States Michele

Penelope Skelos Michelis

    
